Determination of respondent New York City Department of Housing Preservation and Development (HPD), dated June 27, 2008, terminating petitioner’s Section 8 housing subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Marylin G. Diamond, J.], entered June 26, 2009), dismissed, without costs.
HPD’s determination was supported by substantial evidence showing that petitioner violated HPD’s policy requiring truthful and complete reporting of family composition on the subject application and recertification forms (see Matter of Gerena v Donovan, 51 AD3d 502 [2008]). There exists no basis to disturb the hearing officer’s credibility determinations (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Gerena, 51 AD3d at 502).
*574We have considered petitioner’s remaining arguments, including that he was afforded ineffective assistance of counsel, and find them unavailing. Concur—Gonzalez, P.J., Friedman, DeGrasse, Manzanet-Daniels and Román, JJ.